Citation Nr: 1716540	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  16-47 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than December 8, 2015, for the grant of service connection for residuals of a left thumb laceration.

2.  Entitlement to an effective date earlier than December 8, 2015, for the grant of service connection for residuals of a left thumb scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Nelson, Counsel



INTRODUCTION

The Veteran had active service from March 1943 to August 1943.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction of this case belongs to the RO in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An August 1947 rating decision denied service connection for left thumb disability; the Veteran did not file a notice of disagreement with that decision.

2.  After the August 1947 rating decision, the Veteran first filed an application to reopen a claim for service connection for left thumb disability on December 8, 2015.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 8, 2015, for the grant of service connection for residuals of a left thumb laceration have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2015); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an effective date earlier than December 8, 2015, for the grant of service connection for residuals of a left thumb scar have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2015); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the April 2016 rating decision granted service connection for left thumb disabilities, those claims are now substantiated.  As such, the filing of a notice of disagreement as to the effective date does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the effective date assigned triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, and regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The June 2016 statement of the case set forth the relevant law and regulations for consideration in assigning effective dates in this case.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  The amended regulations apply to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA in December 2015, the new regulations apply.

An August 1947 rating decision denied service connection for left thumb disability.  The Veteran was notified of the denial, with appellate rights, and did not appeal.  The August 1947 rating decision therefore became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

The August 1947 rating decision characterized the Veteran's left thumb disability as "WOUND, INCISED, DORSUM OF LEFT THUMB, RESIDUALS OF."  The August 1947 rating decision indicated that "Service records," were reviewed and that the Veteran's claim for service connection for a left thumb disability was being denied because it was "not found on last examination."  The corresponding notification letter indicated that the left thumb disability at issue was "not found on examination at discharge."

The Veteran's application to reopen a claim for service connection for left thumb disability was received on December 8, 2015.  As such, the Board must determine whether subsequent to the August 1947 rating decision and prior to December 8, 2015, the Veteran filed an application to reopen the claim seeking service connection for left thumb disability.  The Board finds that nothing in the claims file received during that time period is an application to reopen a claim for service connection for left thumb disability.

In April 2017 written argument the Veteran's representative argued that an earlier effective date was warranted in this case because it appeared that a May 17, 1943 clinical record was not associated with the Veteran's claims file at the time of the August 1947 rating decision determination.  Even assuming that such assertion is accurate, this would not constitute an exception to the general rule that the effective date of an award based on a request to reopen is the date VA receives the request to reopen.  See 38 C.F.R. § 3.156(c).  In this regard, the Board notes that among the Veteran's STRs at the time of the August 1947 adjudication was a Form 52 record with a heading of "TRANSCRIPT OF SUPPLEMENTAL CARD."  This record noted that the Veteran had been admitted on May 17, 1943 with a cause of admission being "wound, incised, dorsum of left thumb over proximal joint crease, moderate, accidently incurred 17 May 1943, Fort Bragg, N.C., when jack knife which patient was using to cut branches for camouflage slipped, striking patient on thumb."  Accordingly, the addition of the May 17, 1943 clinical record was essentially duplicative of information already of record as the May 17, 1943 clinical record did not provide any new information necessary to resolve any facts in dispute.  The Veteran's claim in August 1947 was denied for the stated reason of a left thumb disability not being shown on the Veteran's August 1947 service discharge examination.  The Board here observes that the August 1947 rating decision did not state that the claim was being denied for the reason of there being no left thumb incident during service.

In April 2017 written argument the Veteran's representative also acknowledged that the Veteran had been incorrectly informed about the availability of his STRs in connection with a fire.  In particular, in his May 2016 notice of disagreement the Veteran stated that as far back as 1947 he had tried to "obtain compensation" but had been informed that his records had been destroyed in a fire.  He further noted that over the following years, up until March 2009, he had tried to get his records but was told that "necessary paperwork was destroyed in a fire."  The Board notes that the claims file does contain March 2009 correspondence from the National Personnel Records center informing the Veteran that his STRs could have been damaged or destroyed as a result of a fire in 1973, if his records were located with their repository at that time.  The letter does not advise the Veteran that his STRs were, in fact, destroyed in the 1973 fire.  Importantly, and as was noted above, the August 1947 rating decision annotates that service records were reviewed at that time, indicating that the Veteran's STRs were in possession of the RO.  While sympathetic to the Veteran's frustrations and difficulty in filing his application to reopen his left thumb claim, the Board again observes that the Veteran's application to reopen the claim was not received until December 8, 2015, and the Board does not have authority to grant an effective date earlier than the receipt of that claim in this case.  38 C.F.R. § 3.155.

In sum, the evidence of record provides no basis for an award of service connection for the Veteran's left thumb disabilities prior to December 8, 2015.


ORDER

An effective date earlier than December 8, 2015, for the grant of service connection for residuals of a left thumb laceration is denied.

An effective date earlier than December 8, 2015, for the grant of service connection for residuals of a left thumb scar is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


